Goss, C. J.
This is the fourth and last case argued in a series of cases quite similar in general facts and applicable rules of law, where Citizens Bank of Stuart, when insolvent, turned over assets to depositors, and the receiver sued to recover the assets so paid. The bank was turned over by its officers to the department of trade and commerce on December 1, 1930.
In this case the evidence shows that on November 28, 1930, the bank transferred to the defendants out of the assets in its note case one note and real estate mortgage for $10,000 and another note and real estate mortgage for $3,280. They were paid for by surrender of a certificate of deposit dated June 12, 1930, due December 12, 1930, in favor of John Stephen, for $8,700, and interest thereon amounting to $159.50; and by surrendering another certificate of deposit, dated June 12, 1930, due December 12, 1930, in favor of Allen Stephen, for $4,250, and interest thereon amounting to $77.88; and by surrendering- a third certificate of deposit, dated June 30, 1930, due December 30, 1930, in favor of Pearl Stephen, for $2,100, and interest thereon amounting to $34.30.' The difference in favor of defendants was adjusted partly by payment in cash and partly by credit in checking account in the bank.
The court found generally for plaintiff, adjudged the transfers void, and ordered them set aside, but allowed defendants a claim as general depositors in the sum of $13,280.
The case is ruled by the principles announced in the opinion in Luikart v. Hunt, ante, p. 642. No further discussion is needed.
The judgment of the district court is
Affirmed.